Citation Nr: 1316768	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  05-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to reopening or reconsideration of a claim seeking service connection for chronic residuals of a motor vehicle accident affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body.  

2.  Entitlement to service connection for chronic residuals of a motor vehicle accident affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body.  

3.  Entitlement to service connection for Type-II diabetes mellitus, including as secondary to herbicide exposure.

4.  Entitlement to service connection for an acquired psychiatric disability, to include a psychosis.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to March 1975.  

The appeal as to two issues comes before the Board of Veterans' Appeals (Board) from a March 2010 Order of the United States Court of Appeals for Veterans Claims (CAVC).  That appeal originates from a September 2003 rating decision of the RO in Houston, Texas.  The appeal as to two additional issues comes before the Board from a March 2009 rating decision of the same RO (that have not been before the Court).

In an October 2008 decision, the Board reopened and denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  He appealed the denial of service connection to the CAVC.  

In March 2010, the CAVC granted a Joint Motion of the Parties (Joint Motion) to the appeal, vacated the October 2008 decision as to the denial of service connection, and remanded it to the Board for compliance with the instructions in the Joint Motion.  The Joint Motion found no fault with the Board's decision to reopen service connection for an acquired psychiatric disorder, and the Board has characterized the issue accordingly.

That issue was again before the Board in July 2010 and August 2012, wherein it was remanded for additional due process considerations and development consistent with the Order of the CAVC.  

The Board also issued a decision in August 2012, which denied service connection for hepatitis C, an issue which was previously denied by the Board in October 2008, and which had also been subject to the March 2010 Order.  The Board's August 2012 decision with respect to that issue is final.  See 38 C.F.R. § 20.1100 (2012). 

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  In an unappealed July 1978 rating decision, the RO denied service connection for residuals of accidental injuries. 

3.  The evidence associated with the claims file subsequent to the RO's July 1978 rating decision includes pertinent official service department records that were in existence at the time of the July 1978 decision, but were not of record.  

4.  The Veteran had no service in the Republic of Vietnam and is not presumed to have been exposed to herbicides.  

5.  Psychoses and diabetes mellitus are listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered.  

6.  The Veteran sustained injuries in an automobile accident on January 31, 1974 consisting of scattered minimal abrasions on the back, pain in the ribs, and a stiff left knee.

7.  Symptoms of an acquired psychiatric disability and/or diabetes mellitus were not chronic in service; residuals of a motor vehicle accident affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body were not chronic in service.

8.  There are no chronic residuals of a motor vehicle accident affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body.

9.  Arthritis, a psychosis, and/or diabetes mellitus were not manifest within one year of service separation. 

10.  Symptoms of arthritis a psychosis, and/or diabetes mellitus have not been continuous since service separation.

11.  Diabetes mellitus is not related to service.

12.  No current acquired psychiatric disability, to include a psychosis, is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for reconsideration of the claim seeking service connection for chronic residuals of a motor vehicle accident affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

2.  Claimed chronic residuals of a motor vehicle accident affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body were not incurred in service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  Diabetes mellitus was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

4.  An acquired psychiatric disability was not incurred in service; a psychosis is not presumed to have been incurred in service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen/Reconsider

The RO denied the Veteran's March 1978 claim for service connection for "[r]esiduals accidental injuries" in a July 1978 rating decision.  At the time of the July 1978 rating decision, the evidence of record consisted entirely of service treatment records and the Veteran's claim form.  

The service records showed that the Veteran sustained injuries in an automobile accident in January 31, 1974 consisting of scattered minimal abrasions on the back, pain in the ribs, and a stiff left knee.  X-rays of the ribs, iliac crest, shoulders, and thoracic and lumbar spine were all negative.  At service separation, the Veteran was examined and found to be clinically normal for the spine and upper and lower extremities.  He reported no history of recurrent back pain or other joint complaints, providing highly probative factual evidence against this current claim.   

The claim was denied on the basis that the January 31, 1974 automobile accident resulted in contusions of the neck, arms, and back, but that there were no residuals shown after February 1, 1974.  An RO letter dated August 7, 1978 gave the Veteran notice of this denial and his appellate rights.  

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2012)); moreover, he did not submit new and material evidence or any correspondence within one year of that decision.  Therefore, it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.200, 20.302, 20.1103 (2012).  

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

In this case, additional, relevant evidence associated with the claims file since the July 1978 decision includes pertinent official service treatment records received in July 2003, including the accident report from the 1974 motor vehicle accident.  As, pursuant to 38 C.F.R. § 3.156(c), these additional service records require reconsideration of the claim for service connection, analysis of reopening the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  The Board will address the merits of the claim below.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Certain specific conditions are considered chronic diseases under VA Law.  These include the following: Anemia, primary; Arteriosclerosis; Arthritis; Atrophy, progressive muscular; Brain hemorrhage; Brain thrombosis; Bronchiectasis; Calculi of the kidney, bladder, or gallbladder; Cardiovascular-renal disease, including hypertension. (This term applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the 1-year period will be given the same benefit of service connection as any of the chronic diseases listed); Cirrhosis of the liver; Coccidioidomycosis; Diabetes mellitus; Encephalitis lethargica residuals; Endocarditis. (This term covers all forms of valvular heart disease); Endocrinopathies; Epilepsies; Hansen's disease; Hodgkin's disease; Leukemia; Lupus erythematosus, systemic; Myasthenia gravis; Myelitis; Myocarditis; Nephritis; Other organic diseases of the nervous system; Osteitis deformans (Paget's disease); Osteomalacia; Palsy, bulbar; Paralysis agitans; Psychoses; Purpura idiopathic, hemorrhagic; Raynaud's disease; Sarcoidosis; Scleroderma; Sclerosis, amyotrophic lateral; Sclerosis, multiple; Syringomyelia; Thromboangiitis obliterans (Buerger's disease); Tuberculosis, active; Tumors, malignant, or of the brain or spinal cord or peripheral nerves; Ulcers, peptic (gastric or duodenal)(A proper diagnosis of gastric or duodenal ulcer (peptic ulcer) is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer).  Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data.  38 C.F.R. § 3.309(a).  

Where one of the above chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and any of the chronic diseases listed above becomes manifest to a degree of 10 percent within 1 year from date of termination of such service (for Hansen's disease (leprosy) and tuberculosis, within 3 years; multiple sclerosis, within 7 years), such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Chronic Residuals of a Motor Vehicle Accident 

The Veteran is seeking service connection for residual disability of the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body resulting from an in-service motor vehicle accident.  After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that, although the Veteran sustained scattered minimal abrasions on the back, pain in the ribs, and a stiff left knee as a result of the in-service motor vehicle accident, symptoms resulting from the accident were not chronic in service and there are no chronic residuals of a motor vehicle accident affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body within the period on appeal.

The service records show that the Veteran sustained injuries in a motor vehicle accident in January 31, 1974 consisting of scattered minimal abrasions on the back, pain in the ribs, and a stiff left knee.  The February 19, 1974 line of duty investigation notes that the car was forced off the right side of the road by an oncoming car.  The car then went out of control and crossed to the left side of the road.  X-rays of the ribs, iliac crest, shoulders, and thoracic and lumbar spine were all negative.  At service separation, the Veteran was given a comprehensive physical examination, which resulted in clinically normal findings for the spine and upper and lower extremities.  

In addition, and more importantly, the Veteran completed a comprehensive report of medical history at service separation, on which he was asked to indicate whether he had any history of a wide variety of symptoms.  The Veteran reported that he had no history of recurrent back pain or other joint complaints.  Thus, the evidence pertinent to service demonstrates that, although the Veteran was injured in the motor vehicle accident, there were no chronic residuals at the time he left service.  

Shortly after leaving service in 1975, the Veteran filed a claim for service connection in March 1978.  He noted that he had sustained a back injury in 1974, but did not specify any residuals of that injury.  

Following the denial of the claim based on a finding of no residual disability, the Veteran filed additional service connection claims in October 1979, January 1980, and June 1984; however, in these claims, he did not mention the motor vehicle accident or any residuals thereof; he mentioned only a psychiatric disability.  In November 1984 correspondence, the Veteran again mentioned the motor vehicle accident in service and mentioned being treated for his injuries in service; however, he did not mention any residual disability.  

In the current claim, he has described the accident and what he described as a trauma to his whole body, but has provided only vague general assertions as to the nature of the resulting disability.  

The Veteran was afforded a VA examination in December 1984 to evaluate the claim under consideration at that time.  While the examination was primarily psychiatric, a physical examination was also conducted.  The Veteran did not report any residuals of the in-service motor vehicle accident.  There were no pertinent diagnoses.  Shortly thereafter, a physical examination in January 1985 in conjunction with a psychiatric hospitalization was within normal limits.  VA outpatient records from June 1985 show a complaint of low back and abdominal pain, apparently attributed to hepatitis.  

An X-ray of the lumbosacral spine was taken in October 1989, more than a decade after service separation, during psychiatric treatment at Charter Hospital.  The X-ray showed minute osteophytes throughout the lumbar vertebrae, as well as small Schmorl nodes in the thoracic and lumbar vertebrae, but was otherwise normal.  

In a January 1989 psychiatric interview, the Veteran reported that he was in good health except for trouble breathing due to smoking.  

A VA examination in January 1992 reveals that, in addition to the in-service accident, the Veteran had been involved in a post-service motor vehicle accident in Mexico in 1990 and had sustained a spinal fracture in two locations.  At that time, he also reported experiencing shoulder pain for the previous 2 years.  

The Veteran now complains of pain along the entire spine, both shoulders and arms, as well as the entire body.  The Board acknowledges that there are current findings of arthritis of the lumbar spine; however, arthritis did not become manifest within one year of service separation, and based on the normal post-service physical examination findings, and the late date of the initial arthritis diagnosis - more than a decade after service separation - the Board finds that symptoms of spinal arthritis were not continuous after service.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)).  The Veteran sought service connection as early as 1978 and reported the in-service injury.  However, the Veteran did not identify current symptoms when he filed the 1978 claim.  He simply reported the in-service accident, but did not describe any resulting symptoms.  In several subsequent claims, he did not even mention the accident, but focused on psychiatric symptoms.  Thus, there is no evidence specifically identifying symptoms of spinal arthritis for many years after service, and the Board finds that there is no continuity of symptomatology regarding arthritis.  

Regarding shoulder pain, the Veteran informed the January 1992 VA examiner that this symptomatology began 2 years prior, roughly corresponding to a motor vehicle accident in which the Veteran fractured his spine.  With respect to the asserted arm pain, and pain all over the body, the Veteran's descriptions are vague.  He has not identified any specific diagnoses.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  "[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Service connection cannot be granted for symptoms.

There is no medical opinion that purports to relate any current musculoskeletal disability to the in-service motor vehicle accident.  The Board has considered the Veteran's assertions; however, as noted above, he has been nonspecific as to the nature of any current disability, simply referring to pain.  The Board must weigh not only the Veteran's current assertions, but the reports he made at service separation and in subsequent examinations, all of which demonstrate that he left the service with no residual disability, and that many years passed without pertinent symptomatology.  The Veteran's statements, as a whole, provide highly probative evidence against this claim, indicating no problem following the accident in service or for many years thereafter, outweighing his current statements which are, at best, vague, as to why he believes his current problems are associated with the accident many years ago.  The statements he made both during and following service are much more clear and specific: he did not have any residual problems following the accident in service, providing highly probative factual evidence against this claim. 

Based on this evidence, the Board concludes that service connection for claimed residual disability of the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Diabetes Mellitus 

Diabetes mellitus is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore the presumption of service connection under 38 C.F.R. § 3.307 and the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb 21, 2013).  

In addition, certain diseases are deemed associated with herbicide exposure, under VA law, and these include Type 2 diabetes.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

In this case, the RO has confirmed that the Veteran did not serve in Vietnam.  The Veteran does not contend that he served in Vietnam, or that the alleged exposure to herbicides occurred in Vietnam.  Therefore, there is no presumption of service connection for any disability under the provisions pertaining to herbicide exposure, nor is there any presumption of exposure to herbicides.  

The Veteran contends that he was exposed to Agent Orange, as he noted on his claim form.  However, he specified that he was exposed to Agent Orange while on temporary assignment at Eglin Air Force Base (AFB) in Florida.  The Veteran submitted an article discussing application of herbicides prior to April 1970 at Test Area C-52 at Eglin AFB.  In response, the RO requested records concerning herbicide exposure from the National Personnel Records Center (NPRC), and received confirmation that there was no record of herbicide exposure.  The Veteran was asked specifically to provide evidence or information regarding his alleged herbicide exposure in a December 2008 letter sent to him by the RO; in subsequent correspondence, he reiterated his assertion that he was exposed to herbicides at Eglin AFB.  

The RO also obtained the Veteran's service personnel records, which document the Veteran's assignments during service.  According to the service personnel records, the Veteran was never assigned to duty at Eglin AFB.  He enlisted and underwent basic combat training at Fort Dix, N.J. in January 1973.  From April 1973 to June 1973, he attended AIT at Fort Ord, California.  From July 1973 to May 1974, he was assigned as a cook at Fort Benning, Georgia.  In May 1974, he went AWOL and was dropped from the rolls.  The remainder of his service was at Fort Dix.  He was discharged under honorable conditions in March 1975.  

The Board acknowledges that the Veteran has asserted that Eglin AFB was a temporary assignment.  The Board notes however that other contemporaneous evidence undercuts this assertion.  Following the Veteran's period of AWOL, he underwent a series of interviews from January 10 to 21, 1975.  His service assignments were gone into in detail.  According to a February 10, 1975 report, he entered the service on 26 January 73.  He took his basic combat training at Fort Dix and upon graduation he was sent to Fort, Sam Houston for AIT.  However, he was dropped from his class because he didn't have a chemistry course which was required.  He was then sent to Fort Ord for another AIT as a cook.  After his graduation he was sent to Fort Benning.  After about 13 months, he went AWOL.  

Thus, based on two separate contemporaneous records, one of which was based on an interview and discussion with the Veteran himself, there is no reference to any assignment to Eglin AFB.  The records, which are highly detailed, provide highly probative evidence against the Veteran's contentions.  The Board finds in light of their detail and the Veteran's statements as a whole that they are provided more probative value.  The Veteran's statements, at best, have been vague and sometimes highly unclear.  Based on a total review of the Veteran's statements the Board finds that the Veteran is not always an accurate historian.       

The Veteran has also provided a history of his assignments in November 1984 correspondence.  He recounted his assignments at Fort Dix, Fort Sam Houston, Fort Ord, and Fort Benning, but never mentioned Eglin AFB.  The first reference to the Veteran having been present at Eglin AFB came with the current claim, accompanied by an article describing the application of herbicides at Eglin AFB in the 1960s.  A subsequent reference appears in the opinion of A.D.H. in May 2010.  

Even if the Board were to find that the Veteran was on temporary duty to Eglin AFB, as he now asserts, the article submitted by him specifically notes that the testing of herbicides ceased in April 1970, more than 3 years prior to the Veteran's induction into service.  However, the Board's decision does not rest merely on the timing of his asserted duty.  The Board finds that the in-service account following his AWOL and the specific record of assignments in the service personnel records are more accurate and reliable evidence as to his assignments than his recent assertions made in the context of a claim for disability benefits.  The Board finds that the Veteran's recent assertion as to ever having been present at Eglin AFB is inaccurate.  

While the Department of Defense has confirmed the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam, including specific sites within the United States, such exposure is not presumed for any veteran.  As the Veteran's only asserted exposure to herbicides has been found to be false and inaccurate, the Board must also find that the Veteran was not exposed to Agent Orange or other herbicides in service.  

Although service connection is not presumed, service connection can also be established by showing that diabetes mellitus was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of diabetes mellitus were not chronic in service; diabetes mellitus did not become manifest within 1 year after service separation; symptoms of diabetes mellitus were not continuous after service; and the current diabetes mellitus is not related to service.  

Service treatment records reflect no treatment of diabetes mellitus in service.  When examined for service separation, the Veteran's endocrine system was found to be clinically normal.  The Veteran has not described symptoms of, or treatment for, diabetes mellitus during service.  His assertions are related to claimed herbicide exposure.  Thus, the evidence uniformly establishes that symptoms of diabetes mellitus were not chronic in service. 

The Veteran has not asserted that symptoms of diabetes mellitus were continuous after service or that diabetes mellitus became manifest within a year of service separation.  The first reference in the clinical records comes in the context of the current claim, many decades after service separation.  

Finally, there is no medical opinion that purports to relate current diabetes mellitus to service.  While the Veteran believes his diabetes mellitus is related to service, he has not explained the basis of this belief in any context other than his false assertion that he was exposed to Agent Orange at Eglin AFB.  Therefore, based on the lack of any credible evidence relating current diabetes mellitus to service, the Board finds that service connection for diabetes mellitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Acquired Psychiatric Disability

The Veteran is seeking service connection for an acquired psychiatric disability on the basis that, although not diagnosed in service, it first became manifest during service.  Psychoses are among the chronic diseases listed under 38 C.F.R. § 3.309(a); therefore the presumption of service connection under 38 C.F.R. § 3.307 and the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) must be addressed.  See Walker, supra.  However, other acquired psychiatric and mental disorders, such as bipolar disorder, are not among the presumptive diseases for which the presumption of service connection under 38 C.F.R. § 3.307 and the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) must be addressed.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of an acquired psychiatric disability, to include a psychosis, were not chronic in service; a psychosis was not manifest within one year of service separation; symptoms of a psychosis have not been continuous since service separation; and no current acquired psychiatric disability, to include a psychosis, is related to service.  

Service treatment records reveal that there was no treatment in service for psychiatric complaints.  A February 1975 report reveals that the Veteran was referred to the Counseling Section for an interview after a review of his records indicated possible grounds for unsuitability discharge proceedings.  The Veteran reported that, prior to service, he had problems with the local police; he had been arrested for various offenses.  The Veteran reported that he was subject to severe harassment from the CO and other cadre because he spoke out.  He reported a total change in his entire attitude towards the military and his connection with it.  He claimed that there was constant verbal abuse directed at him and that he was also threatened with a bad discharge and imprisonment.  

After about 13 months of this, he went AWOL.  The counselor reported that the Veteran manifested acute situational maladjustment, coupled with severe deficiencies in attitude and motivation.  He showed poor inter-personal and intra-personal adjustment.  He had low stress tolerance and showed inappropriate affect when placed in pressured situations such as those found in a military environment.  It was found to be unlikely that any further retraining, reclassification, or normal in-service counseling would aid in returning him to effective military duty.  The Veteran was examined and found to be psychiatrically normal at service separation, and he reported no history of depression or excessive worry, or nervous trouble of any sort.  

Thus, in the course of the Veteran's unsuitability discharge following his period of AWOL, the Veteran was found to have acute situational maladjustment, coupled with severe deficiencies in attitude and motivation.  To the extent this finding satisfies the definition of a psychiatric diagnosis, it is manifestly not a chronic diagnosis, but an acute condition.  Moreover, specific testing conducted at service separation resulted in clinically normal findings, providing highly probative evidence against this claim.  

The Veteran now asserts that he began hearing voices while he was still in the service and he sought treatment for a nervous problem at a VA facility in Albany, New York, and at the troop dispensary at Fort Benning, Georgia.  The Veteran filed a claim for service connection in March 1978.  He noted a nervous condition in 1974.  He filed another claim in October 1979 and noted readjustment problems in June 1973 to June 1974, and treatment in 1974 at Fort Benning, Georgia.  

The Veteran filed another claim in January 1980, noting a completely different time period in service, from 1974 to 1975, and specified that he had been treated for nerves at Fort Benning.  He filed another claim in June 1984, noting a nervous condition in 1974 and paranoia in 1974.  

In November 1984 correspondence, the Veteran reported that he had been hospitalized in 1974 at Fort Benning for nerves and that he had been hearing voices.  

Overall, the Board must find that the Veteran's prior statement clearly reveal the Veteran is not an accurate historian.

A December 1984 VA examination recounts the Veteran's complaint that, in 1974 at Fort Benning, Georgia, he felt he was being treated unfairly by military and civilians and started losing contact with reality.  He lost respect for himself, government, society, everything except one girl, who lost respect for him.  He had to leave the state at times because he was a "drunk" and "100 per cent crazy."  The Veteran reported that, while in the service, he began to use alcohol to excess and to use marijuana and Quaaludes, as well as Valium to excess.  He was first hospitalized at Fort Benning Georgia, and this was a result of drug abuse.  He reported that he did drugs to calm his nerves.  

In a December 1984 VA examination, the Veteran asserted that he was hospitalized at Fort Benning in service, but that this was not a psychiatric admission, but was for drug abuse.  

In a July 1987 psychiatric examination, the Veteran reported that he "he had difficulties while in the service."  According to the Veteran, he started drinking, became loud, rowdy, became very nervous, lost his sense of humor and started hearing voices.  

In a January 1992 VA hospital treatment record, the Veteran recounted that he had been treated a number of times while he was in the service, but was never hospitalized.  On the VA form 9, the Veteran reported that he was treated at a troop dispensary at Fort Benning in 1974 and was given phenobarbital.  He also sought treatment at the VA Hospital in Albany, New York, but was turned away because he was still in the service.  In July 2008 correspondence, the Veteran reported that he was treated at the VA Hospital in Albany when he was discharged in 1975.  

The Veteran's current assertions of being treated in service for psychiatric complaints conflict with his report of medical history at service separation.  

It is important to note that this is not a silent record.  At service separation, the Veteran specifically denied ever having experienced symptoms of depression, excessive worry, or nervous trouble of any sort.  Thus, substantial evidence contradicts his current assertions.  

The Veteran is certainly competent to report his symptoms as he experienced them, and is competent to report seeking treatment even where no records exist.  In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important.  The contemporaneous nature of the statement of medical history at discharge is significant in this respect, because the Veteran's account given at the time of the asserted events is more reliable than a later retelling.  Furthermore, because the Veteran was then seeking only medical assessment for discharge purposes, it seems likely that he would report events carefully and accurately.  Reports made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran presented his account for purposes of his claim, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of the self interest inherent in a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to his current account of the events of service.  Rather, it is the accuracy of the Veteran's current account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than statements made decades later in support of a claim for monetary benefits.  The report of medical history is further bolstered by normal clinical findings based on an examination at the time.  In addition to the normal psychiatric findings on the separation examination, the record contains the February 1975 counseling report which includes a detailed contemporaneous account of his problems in service.  Notably absent from this report is any mention of psychiatric hospitalization or treatment.  The finding of acute situational maladjustment, coupled with severe deficiencies in attitude and motivation is considered conclusive as to the extent of his psychiatric or mental symptomatology at the time.  As noted above, to the extent that there were psychiatric or mental symptoms in service, they were not chronic.  

Establishing the onset of chronic symptoms is a difficult task in this case, particularly in light of the numerous inconsistencies in the Veteran's accounts of initial treatment.  Not only have the dates of treatment varied, so have his accounts of the symptoms resulting in treatment.  After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran was not treated for psychiatric complaints following service until 1979.  

In an October 1979 claim, the Veteran reported that he had been hospitalized in August 1979 at the VA hospital in Albany, New York.  He did not report any earlier post-service treatment.  This early identification of 1979 as the date of initial post-service treatment is significant, as it was only months after the event.  As discussed above, the Veteran also asserted that he was treated at Fort Benning in 1974 for psychiatric complaints; however, the Board has found this to be false.  

In a June 1984 claim, the Veteran asserted that he had been hospitalized from June 1984 to present at the VA Hospital in Albany.  In November 1984 correspondence, the Veteran reported that he had been treated in 1976 at the VA medical center in Albany New York for depression and stress and alcoholism, and that he was subsequently treated at the same facility in 1978, 1982, and 1984.  

A January 1989 admission note from Charter Hospital records the Veteran's statement that he has been in and out of hospitals since about 1976.  The Veteran reported specifically that, in 1976, he was in treatment for alcoholism at the VA Medical Center in Albany, New York.  In 1978, he repeated this treatment.  In 1983, he was treated for alcohol and drug abuse in New York, at the State Center.  "After that," he went for psychiatric treatment six times a the VA Medical Center in Albany.  

In June 1991 correspondence, the Veteran identified treatment at the VA medical center from 1979 to 1989.  

In short, the Veteran's account of symptoms and treatment has been entirely inconsistent.  In fact, it is difficult to piece together any consistent narrative as to his asserted onset of symptoms and initial treatment.  The Veteran has reported that he was hospitalized in service for psychiatric complaints; he has reported that he was not hospitalized in service, but was treated for psychiatric complaints; he has reported that he was hospitalized in service, but it was not for psychiatric complaints; and he has reported that he was not hospitalized in service for anything.  He has variously reported that his initial post-service psychiatric treatment was in 1975, 1976, 1978, 1979, and 1984; however, in the earlier accounts, he asserted that these treatments were for alcohol and drug abuse, and not for psychiatric complaints.  

While we do not have the initial hospital report in the record, the Board finds it significant that the initial claim for service connection in March 1978 did not mention any post-service psychiatric treatment.  The Board also finds significant that the Veteran filed another claim in October 1979, at which time he reported that he had been hospitalized in August 1979 at the VA hospital in Albany, New York.  A June 1999 VA pension claim also listed 1979 as the date of initial treatment.  June 1991 correspondence also refers to treatment at the VA medical center from 1979 to 1989.  This is significant, because the Veteran was seeking VA pension benefits in these claims, and was not asserting that his psychiatric disability was related to service.  As the initial date of treatment was not significant to establishing the benefit sought, these accounts are accorded high reliability.  Finally, the reference in the 1988 SSA decision to psychiatric hospitalizations dating back to 1979 is also significant in the Board's finding that the first psychiatric treatment was in 1979.  

The Veteran's assertions are deemed unreliable, not only due to self-interest inherent in his claim, but also due to the numerous inconsistencies in his various accounts.  Based on the credible evidence in this case, the Board finds that there was no manifestation of psychosis within 1 year of service separation, and that symptoms of a psychosis were not continuous after service.  

In light of the joint motion, which required the Board to seek alleged medical records from more than 30 years ago, the Board feels it must be clear on this point: the Veteran's statements, in light of the above, of past treatment are simply not factual accurate. 

Turning to the matter of nexus, the Board notes that there are conflicting medical opinions of record regarding whether any current acquired psychiatric disability is related to service.  An opinion was submitted for the record in June 2010, which purports to be from a private physician, A.D.T.  The Board notes that the opinion is not on office letterhead, but is contained on 2 VA Form 21-4138s.  The opinion states that it is more likely than not that the mental health problems had their onset during military service and continued to deteriorate thereafter.

The Board finds that the opinion of A.D.T. is based on an inaccurate factual basis and is therefore not credible evidence.  The Board notes 3 factual deficiencies in the opinion that undermine its accuracy.  First, A.D.T. reported that the Veteran had requested and obtained a hardship discharge based on relationship problems that were interfering with his duties.  This is absolutely incorrect as set out in the service personnel records.  The Veteran did not receive a hardship discharge, but was discharged due to unsuitability following a period of AWOL.  

Second, A.D.T. reported that the Veteran began having psychiatric and adjustment problems immediately after being discharged in March of 1975, demonstrated by his claim for service-connected disability in 1975, which was denied in July 1978.  This account is also incorrect.  The Veteran's initial claim was filed on March 24, 1978.  There is no prior claim.  

Third, the opinion perplexingly refers to an asserted discussion in the July 1978 RO decision of the existence of "archival medical records dating back to 1974 through but not limited to July 1978."  According to A.D.T., these archival medical records include records from Fort Benning, Georgia; Albany, New York VAMC; Rensselaer County Jail Medical Unit, Troy, New York; and Saint Mary's Hospital, Troy, New York.  

According to A.D.T. these records establish that the Veteran "was being treated for Psychiatric Conditions dating back to the time he was in the military as well as the time period between 1975 and 1978."  

The Board notes that the entirety of the July 1978 rating decision and cover letter are in the claims file.  The rating decision is - consistent with that period of time - quite brief.  There is no discussion of archival medical records or any records other than the service treatment records (then referred to as SMRs).  Contrary to the assertion that the decision establishes treatment dating back to the military, the decision states simply "SMR's are silent regarding any psychiatric referral or treatment.  The separation examination records no disabilities or complaints other than an adverse reaction to penicillin."  

Based on the manifestly inaccurate factual premise upon which the opinion was based, the Board assigns the opinion of A.D.T. little probative weight.  

The Veteran was afforded a VA examination in September 2010.  The Veteran was diagnosed with bipolar disorder.  He was also noted to have a history of paranoid schizophrenia, now in full and sustained remission.  It was that examiner's opinion that it is less likely than not that any diagnosed psychiatric disorder had onset during service or was caused by service.  The examiner opined that the Veteran had a family history of psychiatric illness, and that the Veteran had difficulty prior to service involving substance abuse, hyperactivity, and difficulty focusing on his studies.  The examiner opined that the Veteran's service appeared to exacerbate his prior difficulties, as well as problems with the ready availability of alcohol, a climate encouraging abuse, and the turmoil of the Vietnam Era in which service was especially stressful due to public anger and tendency to blame veterans for war policies.  The bipolar disorder was found to be likely linked to family and genetic factors which were then duly exacerbated by service.  

The Board sought clarification as to the level of aggravation intended by the September 2010 examiner.  In a May 2012 addendum, the examiner noted that the Veteran had a substantial history of serious mental illness in his family, and Veteran's record prior to service included heavy use of alcohol, poor performance in school, and a diagnosis of ADHD, which is often now seen as an early phase of bipolar illness (onset of bipolar disorder is now known to be much earlier than originally believed, i.e. originally thought to start in late teens; now, diagnosed early in life, sometimes as early as 5 years old, but certainly often diagnosed in early teens).  The Veteran's progress post military suggests that the natural course of bipolar illness was occurring for the most part.  In fact, the Veteran's longer running marriage, and his very significant educational accomplishments, suggest that any service aggravation was minimal, given that he achieved a BA in 1991 and an MA in Psychology in 1999.  While the Veteran's employment history suggests difficulty working with others, he has been able to be self employed with reasonable success.  

According to the examiner, the difficulties encountered by Veteran in service do not suggest exacerbation of his psychiatric disorder beyond natural progression of the disorder, providing highly probative evidence against the claim on the bases of aggravation (even if the Board assumes this condition existed in service).

A March 2005 VA treatment record indicates that the Veteran's chemical dependence preceded service, notably that he began heavily abusing alcohol at age 13, and continued to drink heavily until 1999.  The same VA medical record indicates that the Veteran used intravenous drugs, specifically heroin, from age 20 until the mid-1980s.  

Regarding the finding of the VA examiner that the Veteran's psychiatric disability predated service, applicable law provides that, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

As no defect was noted at enlistment, the presumption that the Veteran's psychiatric health was sound at entry into service has attached in this case.  While it is the opinion of the September 2010 VA examiner and a March 2005 examiner that the Veteran had a pre-existing psychiatric disability, and while the September 2010 examiner pointed to the Veteran's description of difficulties with alcohol, drugs, and ADHD in his childhood and teenage years, the Board finds that the examiner's opinion does not rise to the level of clear and unmistakable evidence of a pre-existing condition, particularly in the light of the Board's finding above that the Veteran has been an unreliable historian, and in light of the normal psychiatric findings at service entry.  

Accordingly, while it is the examiner's opinion that there was no aggravation of the disability beyond its natural progress by service, the Board does not rely on that aspect of the opinion.  In fact, there is no credible evidence in this case that purports to relate an acquired psychiatric disability, to include a psychosis, to service.  

The Veteran's competence to provide an opinion as to nexus is unknown.  The September 2010 VA examiner reported that he has education and training in psychology.  Nevertheless, the Board has found the factual basis of the Veteran's assertions to be inaccurate.  An opinion based on an inaccurate factual basis is not credible and can be accorded no probative weight.  

The Board acknowledges that the Veteran abused alcohol in the service, and that he manifested symptoms of acute situational maladjustment.  In November 2008, the Veteran asserted that alcohol was available in the military, and long hours of work and the pressure placed on him accomplishing his duties drove him to abuse alcohol.  Applicable law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2012); see also VAOPGPREC 2-97.  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the law does permit compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen, supra.  Secondary service connection is available for drug and alcohol abuse where found to be secondary to a service-connected disability.  

The Board also acknowledges that a December 1984 VA examiner noted, after a recitation of the Veteran's account of in-service psychiatric symptoms and treatment, including psychiatric hospitalization, that the Veteran has a long history of thought disorder which has made him seek solace in alcohol and other similarly abuse drugs.  The examiner noted that the Veteran had been treated a number of times at the facility and appeared to have entered a chronic phase.  The diagnosis was chronic paranoid schizophrenia and a personality disorder.  This opinion implies a relationship between the Veteran's acknowledged alcohol abuse in service and the post-service manifestation of a chronic psychiatric disability.  However, the opinion is inherently tied to the Veteran's account that he not only manifested symptoms of a psychiatric disability in service, but was treated on multiple occasions for such symptoms.  

As set out in detail above, this account is false.  The Veteran's statements records treatment are found by the Board to be highly inaccurate. 

Moreover, the December 1984 opinion does not discuss the specific findings of the February 1975 counseling report, or the examination findings at service separation.  The inaccurate factual predicate of the December 1984 opinion directly undercuts the asserted relationship between alcohol abuse and the onset of a chronic psychiatric disability.

In summary of the Board's findings, the weight of the evidence demonstrates that symptoms of an acquired psychiatric disability, to include a psychosis, were not chronic in service; a psychosis was not manifest within one year of service separation; symptoms of a psychosis have not been continuous since service separation; and no current acquired psychiatric disability, to include a psychosis, is related to service.  Accordingly, the Board concludes that service connection for an acquired psychiatric disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the Veteran submitted his claim for service connection for a psychiatric disability in June 2003.  He was sent a letter that same month which advised him of the information and evidence necessary to substantiate the claim.  An August 2010 letter advised him as to how disability ratings and effective dates were assigned in the event of a successful claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As the claim was subsequently readjudicated, there is no prejudice resulting from this timing error.  

The Veteran submitted his claim for service connection for accident residuals and diabetes mellitus in June 2008.  He was sent a letter in December 2008 which advised him of the information and evidence necessary to substantiate these claims.  That letter also advised him as to how disability ratings and effective dates were assigned in the event of successful claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Since the December 2008 letter was sent to the Veteran prior to the initial adjudication of the claim in March 2009, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, disability determination decision from the Social Security Administration, available post-service VA and private treatment records, and the Veteran's written assertions.  Indeed, the primary purpose of the March 2010 Joint Motion was to obtain treatment records from VA and private treatment providers.  

Applicable law provides that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to medical and other records from VA medical facilities.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).

The parties to the March 2010 Joint Motion stipulated that VA should verify that archived records at the Albany VA Medical Center were checked to determine whether there was any record of hospital treatment from 1974 to 1976.  The RO requested a search of the archived records and received a negative response from the Albany VA Medical Center in September 2010.  

The Board finds that this negative response is consistent with the Veteran's report in his September 2005 substantive appeal that, upon seeking treatment at the VA Hospital in Albany, he was told that he could not be treated by VA because he was still in the service, undermining the foundation for the joint motion utterly. 

Thus, notwithstanding the stipulation of the parties that such records were likely to exist, the Veteran himself indicated that he did not receive treatment at the VAMC in Albany in 1974, and it is therefore logical that there would be no treatment records.

As noted above, the Veteran is clearly not an accurate historian and any additional attempt to obtain any records based on the Veteran's statements would clearly be futile.  The factual record is unusually clear on this point. 

The parties to the March 2010 Joint Motion also stipulated that records should be requested from St. Mary's Hospital and the Rensselaer County Jail from 1975 to 1977.  The RO requested those records and received a negative response from St. Mary's Hospital in September 2010 and a negative response from the Rensselaer County Sheriff in October 2010.  The Veteran was notified of the negative responses.  

As, in each case, VA has been informed that the requested records do not exist, no additional efforts and obtaining the records are necessary.  

Based on a total review of the record, the Board makes the  following factual finding: there are no additional records that can be obtained by the RO in this case. 

In addition, the Veteran was afforded a VA examination to address the nature and etiology of an acquired psychiatric disability.  The examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses, opinions, and rationales are consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges that the September 2010 psychiatric examiner's opinion was not fully relied upon by the Board, as it conflicted with the Board's finding that the Veteran was psychiatrically sound at service entry.  In this case, there is no need for another opinion or to ask the examiner to incorporate the Board's findings as to soundness at entry.  This is not an instance where the examiner declined to provide an opinion, or where the opinion was in conflict with the evidence.  The opinion provided is adequate; however, the Board has found that it does not meet the evidentiary standard necessary to rebut the presumption of soundness.  In short, VA has met its duty to provide an examination and to obtain an adequate opinion regarding nexus.  

VA has not provided an examination or opinion regarding the claimed diabetes mellitus or accident residuals.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the CAVC has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the Board has found the Veteran's assertions regarding exposure to herbicide agents during service to be false.  This leaves the Veteran's conclusory generalized lay statements as the only evidence that the claimed diabetes mellitus is related to service.  Similarly, with respect to the claimed accident residuals, while the Veteran was involved in a motor vehicle accident in January 1974, he was examined following the accident and was found to have only scattered minimal abrasions on the back, pain in the ribs, and a stiff left knee.  He was also examined at service separation and was found to be clinically normal regarding all pertinent bodily systems.  While several decades later, he has diffuse aches and pains, and arthritis of the spine, there is also documented evidence of a post-service spinal fracture.  The only evidence that the spinal arthritis, or any diffuse body pain, is related to service consists of the Veteran's own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, and his statements regarding his injuries are simply not reliable.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

The Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Moreover, the parties to the Joint Motion did not identify any additional evidence which has not either been obtained or verified not to exist.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Remand Compliance

As noted above, this appeal involves remands by the Board in July 2010 and August 2012 for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's July 2010 remand instructions by making efforts to obtain records of treatment of the Veteran at the Albany, New York VAMC for the period from 1974 through 1976, requesting records of mental health treatment of the Veteran at St. Mary's Hospital and at the Rensselaer County Jail for the period from 1976 through 1977, obtaining the Veteran's service personnel records, and scheduling a VA examination to determine the etiology of any diagnosed psychiatric disease.  The efforts to obtain records are set out in the section above.  Regarding the examination, the examiner identified all psychiatric disorders and provided an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorders had onset during active service or were caused by active service.  

The RO also substantially complied with the Board's August 2012 remand instructions by issuing a statement of the case with respect to the claim of entitlement to service connection for diabetes mellitus and the petition to reopen service connection for residuals of accidental injuries, and by obtaining a copy of the May 2012 addendum to the September 2010 VA examination psychiatric report.  

ORDER

Reconsideration of the issue of entitlement to service connection for chronic residuals of a motor vehicle accident affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body is granted.  

Service connection for chronic residuals of a motor vehicle accident affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body is denied.  

Service connection for Type-II diabetes mellitus is denied.

Service connection for an acquired psychiatric disorder, to include a psychosis, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


